DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/22 have been fully considered but they are not persuasive. In regards to applicant’s argument that none of the reference teach “When the setting, which defines that the shutdown processing of the image forming apparatus is not performed in a case where the image forming apparatus is connected to the facsimile, is accepted, the shutdown processing is not performed even if the shutdown request is received from the external apparatus,” the examiner respectfully disagrees. Applicant states that Kikuchi does not teach “accept[ing], from a user, a setting about the shutdown processing.” It is noted that Kikuchi does teach in paragraphs 99, 100, and 111 that there is a setting that prohibits remote shutdowns. Furthermore, this can be set by a user, paragraphs 123-125. Therefore, a user can make the setting as to whether remote shutdown is set to be allowed or prohibited.
Ishida is used to show that a shutdown request is tied to a connected facsimile line. Ishida discloses in Fig. 6, element S1 and paragraph 68 that the line voltage is determined before proceeding to the off mode, shutdown. The off mode would be initiated based on the time measurement. This time measurement would be replaced by the Kikuchi reference as described above. By determining the line voltage, Ishida is determining if the line is connected. If the line is not connected then a shutdown can occur and if the line is connected no shutdown will occur, as shown in Fig. 6. This is preventing a shutdown from occurring.
All that is missing from Kikuchi and Ishida is the combination of setting by the user to set the remote shutdown from occurring when a facsimile line is active. By Kikuchi teaching that a setting can be made to prevent a remote shutdown from occurring and Ishida prevents a shutdown from occurring if a facsimile line is active, then it is reasonable for one of ordinary skill in the art to have the setting prevent the remote shutdown from occurring when a facsimile line is active. This would be obvious to one of ordinary skill in the art. Therefore, Ishida’s improvement could have been applied in the same way to the base processes of Kikuchi and the results would have predictable and resulted in a setting for preventing shutdown requests when the facsimile line is active. In addition, Kikuchi making a setting of restricting a remote shutdown will also restrict a remote shutdown when a facsimile line is active. Therefore, the combination of Kikuchi in view of Ishida teach “When the setting, which defines that the shutdown processing of the image forming apparatus is not performed in a case where the image forming apparatus is connected to the facsimile, is accepted, the shutdown processing is not performed even if the shutdown request is received from the external apparatus.”
It is noted that the previous amendment filed in the after final response overcome the previous 112(d) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 18, 21-24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0185081) in view of Ishida (US 2016/0150097) further in view of Kuroki (US 2018/0013905).

Regarding Claim 14, Kikuchi teaches an image forming apparatus (Paragraph 21), comprising:
a network interface that receives a shutdown request from an external apparatus (Paragraph 112, wherein the printer receives the shutdown request through the interface. The external apparatus sends the shutdown, paragraph 21); and
a controller, having a memory which stores instructions and a processor which executes one or more instructions stored in the memory (Paragraph 108, wherein there is a CPU that executes the program) configured to:
accept, from a user, a setting about the shutdown processing (Paragraphs 99, 100, and 111 that there is a setting that prohibits remote shutdowns. Furthermore, this can be set by a user, paragraphs 123-125);
control whether or not performing shutdown processing of the image forming apparatus based on the shutdown request received by the network interface (Paragraphs 99, 100, and 111 that there is a setting that prohibits remote shutdowns. Furthermore, this can be set by a user, paragraphs 123-125).
Kikuchi does not teach wherein, in a case of that the setting in which the shutdown processing of the image forming apparatus is not performed in a case where the image forming apparatus is connected to the facsimile line is accepted, the shutdown processing of the image forming apparatus is not performed in response to receiving the shutdown request via the network interface from the external apparatus in a case where the controller determines that the image forming apparatus is connected to the facsimile line.
Ishida does teach determine whether or not the image forming apparatus is connected to a facsimile line (Paragraph 50, wherein the voltage is detected to determine if the line is connected);
the shutdown processing of the image forming apparatus is not performed in a case where the image forming apparatus is connected to the facsimile line is accepted, the shutdown processing of the image forming apparatus is not performed in response to receiving the shutdown request via the network interface from the external apparatus in a case where the controller determines that the image forming apparatus is connected to the facsimile line (Fig. 6, element s1, and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed. Furthermore, wherein if there is voltage detected then the process keeps repeating. There would be no shutdown occurring as long as voltage is detected by the line).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current setting of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown based on the setting of the device.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the setting of the device in conjunction with the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 18, Ishida further teaches wherein the image forming apparatus further comprises a connector that connects to the facsimile line, 
wherein, in the determining, it is determined whether or not the image forming apparatus is connected to the facsimile line based on a voltage applied to the connector (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected based on voltage, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current setting of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown based on the setting of the device.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the setting of the device in conjunction with the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 21, Kikuchi further teaches wherein the network interface transmits a first message to the external apparatus in the case where the shutdown cannot occur, and transmits a second message to the external apparatus in the case where the shutdown can occur (Paragraphs 78 and 84, wherein a notification is given based on the success of the shutdown.).
Kikuchi does not teach detecting if the image forming apparatus is connected to the facsimile line.
Ishida does teach detecting if the image forming apparatus is connected to the facsimile line for purposes of determining if a shutdown request should occur (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current setting of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown based on the setting of the device.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the setting of the device in conjunction with the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 22, the limitations are similar to those treated in and are met by the references as discussed in claim 14 above.

Regarding Claim 23, Ishida further teaches wherein the controller determines the image forming apparatus is connected to the facsimile line in response to receiving the shutdown request via the network interface from the external apparatus (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current setting of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown based on the setting of the device.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the setting of the device in conjunction with the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 24, the limitations are similar to those treated in and are met by the references as discussed in claim 18 above.

Regarding Claim 26, the limitations are similar to those treated in and are met by the references as discussed in claim 21 above.

Regarding Claim 27, the limitations are similar to those treated in and are met by the references as discussed in claim 23 above.

Regarding Claim 28, Kikuchi does not teach wherein, in a case of that the setting in which the shutdown processing of the image forming apparatus is not performed in case where the image forming apparatus is connected to the facsimile line is accepted, the shutdown processing of the image forming apparatus is performed in response to receiving the shutdown request via the network interface from the external apparatus in a case where the controller determines that the image forming apparatus is not connected to the facsimile line.
Ishida does teach determine whether or not the image forming apparatus is connected to a facsimile line (Paragraph 50, wherein the voltage is detected to determine if the line is connected);
the shutdown processing of the image forming apparatus is not performed in case where the image forming apparatus is connected to the facsimile line is accepted, the shutdown processing of the image forming apparatus is performed in response to receiving the shutdown request via the network interface from the external apparatus in a case where the controller determines that the image forming apparatus is not connected to the facsimile line (Fig. 6, element s1, and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed. Furthermore, wherein if there is voltage detected then the process keeps repeating. There would be no shutdown occurring as long as voltage is detected by the line).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current setting of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown based on the setting of the device.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the setting of the device in conjunction with the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 29, Kikuchi does not teach wherein, in a case of that the setting in which the shutdown processing of the image forming apparatus is performed in case where the image forming apparatus is connected to the facsimile line is accepted, the shutdown processing of the image forming apparatus is performed in response to receiving the shutdown request via the network interface from the external apparatus.
Ishida does teach determine whether or not the image forming apparatus is connected to a facsimile line (Paragraph 50, wherein the voltage is detected to determine if the line is connected);
the shutdown processing of the image forming apparatus is performed in case where the image forming apparatus is connected to the facsimile line is accepted, the shutdown processing of the image forming apparatus is performed in response to receiving the shutdown request via the network interface from the external apparatus (Fig. 6, element s1, and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed. Furthermore, wherein if there is voltage detected then the process keeps repeating. There would be no shutdown occurring as long as voltage is detected by the line).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current setting of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown based on the setting of the device.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the setting of the device in conjunction with the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.

Claim 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0185081) in view of Ishida (US 2016/0150097) further in view of Hagiuda (US 2011/0176171).

Regarding Claim 19, Kikuchi in view of Ishida does not teach wherein the controller transmits screen information to the external apparatus in response to an access from a Web browser of the external apparatus, and the shutdown request is transmitted from the external apparatus in response to an instruction made via a screen displayed on the external apparatus based on the screen information.
Hagiuda does teach wherein the controller transmits screen information to the external apparatus in response to an access from a Web browser of the external apparatus, and the shutdown request is transmitted from the external apparatus in response to an instruction made via a screen displayed on the external apparatus based on the screen information (Paragraphs 29 and 39, wherein there is an application that is operated through the WEB application that controls the shutdown request. This would include screen information and is accessed through the browser).
Kikuchi and Hagiuda are combinable because they both deal with shutdowns of an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Kikuchi in view of Ishida with the teachings of Hagiuda for the purpose of effectively managing the multifunctional devices by the user (Hagiuda: Paragraph 6).

Regarding Claim 25, the limitations are similar to those treated in and are met by the references as discussed in claim 19 above.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0185081) in view of Ishida (US 2016/0150097) further in view of Kuroki (US 2018/0013905).

Regarding Claim 30, Kikuchi teaches a power switch (Paragraph 48, wherein there is a switch to power on/off the device).
Kikuchi in view of Ishida does not teach wherein, in a case of that the setting in which the shutdown processing of the image forming apparatus is not performed in case where the image forming apparatus is connected to the facsimile line is accepted, the controller performs the shutdown processing of the image forming apparatus regardless of the setting and whether the image forming apparatus is connected to the facsimile line in response to the power switch being pushed.
Kuroki teaches the controller performs the shutdown processing of the image forming apparatus regardless of the setting and whether the image forming apparatus is connected to the facsimile line in response to the power switch being pushed (Paragraphs 64 and 66, wherein if the power switch is operated all functions are shutdown regardless of the status of the facsimile function, whereas there are situations where the facsimile function cannot be shutdown).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Kikuchi performs the same function as it does separately of processing shutdown request from an external source.  Kuroki performs the same function as it does separately processing shutdown requests locally, including from a power switch.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Kikuchi to include a full shutdown of the device from the power switch including the facsimile functions, as disclosed by Kuroki thereby allowing for a full shutdown of the device regardless of the status of any of the functions including the facsimile function to ensure the proper request of a shutdown is performed.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699